Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATUS OF CLAIMS
	The “sua sponte” decision regarding abandonment withdrawal that was approved on 03/04/2021 is acknowledged. 
EXAMINERS AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lance Wimmer on (03/08/2021).
Claim 1 (cancelled)
Claim 2 (cancelled)
Claim 3 (cancelled)
Claim 4 (cancelled)
Claim 5 (cancelled)
Claim 6 (cancelled)
Claim 7 (cancelled)
Claim 8 (cancelled)
Claim 9 (cancelled)
Claim 10 (cancelled)

Claim 12 (cancelled)
Claim 13 (cancelled)
Claim 14 (currently amended): A method for processing image data comprising: receiving an image frame comprising a plurality of pixels; determining a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics that correspond to the frame of image data; and applying the first plurality of correction factors to the plurality of pixels;
wherein determining the first plurality of correction factors comprises: retrieving a first offset value from an offset look-up table comprising a plurality of offset values, wherein the offset look-up table is indexed according to a fixed pattern noise frame for a respective pixel; retrieving a second offset value from the offset look-up table; applying a first weighting factor to the first offset value, thereby generating a first weighted offset value; applying a second weighting factor to the second offset value, thereby generating a second weighted offset value; and adding the first weighted offset value and the second offset weighted value, thereby generating an offset value for the respective pixel;
wherein the first offset value corresponds to least significant bits of the fixed pattern noise frame, and wherein the second offset value corresponds to a number of bits after the least significant bits in the fixed pattern noise frame.

Claim 15 (cancelled)

Claim 17 (cancelled)
Claim 18 (cancelled)
Claim 19 (cancelled)
Claim 20 (cancelled)
Claim 21 (cancelled)
Claim 22 (cancelled)
Claim 23 (cancelled)
Claim 24 (cancelled)
Claim 25 (currently amended): An image signal processing system comprising: fixed pattern noise reduction circuitry configured to: 
receive a frame of image data comprising a plurality of pixels; determine a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics that correspond to the frame of image data; and
determine a second plurality of correction factors configured to correct each row of pixels in the plurality of pixels for row fixed pattern noise; or determine a third plurality of correction factors configured to correct each column of pixels in the plurality of pixels for column fixed pattern noise; and 
apply the first plurality and the second plurality of correction factors or the third plurality of correction factors to the plurality of pixels;


Claim 26 (cancelled)
Claim 27 (cancelled)
Claim 28 (cancelled)
Claim 29 (cancelled)
Claim 30 (cancelled)
Claim 31 (cancelled)
Claim 32 (cancelled)
Claim 35 (cancelled)
Claim 36 (cancelled)
Claim 37 (cancelled)

ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: 
Please see the PTAB decision dated 3/31/2017.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661